Memorandum.
The order appealed from should be modified, with costs to all parties, by disallowing the award of fees and disbursements to the firm of Steptoe and Johnson and, as modified, affirmed. The law of this State clearly provides that the court in which the trust litigation was conducted is to determine the amount and the source of awards made to the firms who participated in the trust litigation. We refrain from determining *791at this time what award, if any, should be made to the firms of Steptoe & Johnson and Spencer & Tunstead for their efforts in the trust litigation. The application for fees, we feel, should be made initially in the District of Columbia.
Chief Judge Fuld and Judges Burke, Scileppi, Bergan, Keating, Breitel and Jasen concur.
Order modified in accordance with the memorandum herein and, as so modified, affirmed, with costs to all parties appearing separately and filing separate briefs payable out of the incompetent’s estate.